Mr. Presiding Justice Gridley delivered the opinion of the court. This writ of error is prosecuted to reverse a judgment of the Municipal Court of Chicago, entered in a first-class suit, March 26,1910, for the sum of $3,715.37, and costs, in favor of defendant in error and against plaintiff in error. This case has previously been before this court on an appeal. On January 6, 1911, the appeal was dismissed for reasons stated in an opinion of this court. Worthy v. Bush, 159 Ill. App. 378. The transcript of thé record in the case now before us was filed in this court on January 10,1911, and what purports to be an abstract of the record was filed by plaintiff in error on February 21, 1911. A motion was made by counsel for defendant in error to strike the bill of exceptions from the files, and on March 9, 1911, this motion was allowed. Worthy v. Bush, 160 Ill. App. 70. The bill of exceptions is, therefore, not before us. Rule 19 of the Buies of Practice of this court in part provides: “The abstract shall-contain a complete index, alphabetically arranged, giving the page where each paper or exhibit may be found, with the names of the witnesses and the pages of the direct, cross and redirect examinations. “The abstract must be sufficient to fully present every error and exception relied upon, and it will be taken to be accurate and sufficient for a full _ understanding of the questions presented for decision unless the opposite party shall file a further abstract, making necessary corrections or additions.” The abstract filed in this case does not comply with the rule and is not sufficient. It does not contain “a complete index, alphabetically arranged,” neither is it “sufficient to fully present every error and exception relied upon.” For lack of compliance with said rule the judgment of the Municipal Court of Chicago will be affirmed. Judgment affirmed.